Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        This communication is in response to Application No. 15/996,390 filed on June 01, 2018 and amendment presented on January 05, 2021 which amends claims 22-28, cancelled claims 1-20, added new claims 29-48 and presents arguments, is hereby acknowledged. Claims 21-48 are pending and subject to examination.

Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s claim amendment and arguments, filed in the response dated January 05, 2021 regarding the rejections of claims 22-28 under 35 USC § 112, second paragraph have been fully considered and are persuasive. All outstanding rejections of claims 22-28 under 35 USC § 112, second paragraph are hereby withdrawn.
Prior Art Rejections
Applicants argue at page 10 of the remarks, as filed, that during the Examiner interview, that prior art reference "Moffat" fails to teach " receiving at least a first and second list of devices from first and second devices, the first and second list of devices being different, and the first and second list of devices corresponding to a same group of devices; receiving, from a particular device in the group of devices, a selection of the first list of devices, the selection being signed by a private key of the particular device " as recited by Independent claim 21 have been fully considered and are persuasive.  

Dependent claims 22-28
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.

New claims 29-48
    As per newly added claims 29-48, Applicants arguments have been fully considered. However, a new ground of rejection is made as discussed below.

Claim Rejections - 35 USC § 103
3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5.      Claims 21, 29-31, 39-41 and 47-48  are rejected under 35 U.S.C. 103 as being unpatentable over Knowles et al. (US 2016/0150031 A1); and further in view of Zibuschka et al. (US 2018/0124029 A1).
           Regarding Claim 21, Knowles teaches a non-transitory machine readable medium storing a computer program product comprising code that, when executed by at least one processor, causes the at least one processor to perform operations comprising: ([paragraph 0098] describes computer executable instructions may be provided using any non-volatile computer-readable media that is accessible by the portal aggregator, processor which implement a part of the method of operation of the portal aggregator):   
    receiving at least a first and second list of devices from first and second devices, the first and second list of devices being different, and the first and second list of devices corresponding to a same group of device ([paragraph 0025, 0029] device group includes the end-user devices may be all from the same vendor and this end user devices belongs to husband and wife (same group of devices) [paragraph 0028] describes two device groups 116 and 118.  The first device group 116 is associated with a first user 120 and comprises end-user devices e.g. 102, 104 (e.g. first list of devices).  The second device group 118 is associated with a second user 122 and comprises end-user devices e.g.108 and 110 (second list of devices) [paragraph 0053] describes portal aggregator receiving two device groups 116 and 118 (e.g. first list of devices and second list of devices));

[Paragraph 0006, 0069, 0072-0073] describes generating a list of end-user devices groups (e.g. first and second lists) simultaneously to select an end-user device from a plurality of end-user devices that identifying device group information (first list or second list) and identifying the end-user device information e.g. the capabilities of the end-user device);
        Knowles fails to teach receiving, from a particular device in the group of devices, a selection of the first list of devices, the selection being signed by a private key of the particular device; and distributing a content item that is provided by a particular device to the devices in the first list of devices selected by the particular device as the list that accurately identifies the devices in the group.
       However, Zibuschka teaches receiving, from a particular device in the group of devices, a selection of the first list of devices, the selection being signed by a private key of the particular device  ([paragraph 0025] describes a particular owner device offers several services or functions [paragraph 0043, 0058, 0074] describes a receiving a selection of sphere group of devices (e.g. a selection of the first list of devices) from a particular owner device and selection from the particular owner device using (e.g. signed) a private key);

       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Knowles to include receiving a selection of the first list of devices from a particular device in the group of device using a private key of the particular device and distributing a content item that is provided by a particular device to the devices in the first list of devices as taught by Zibuschka. One ordinary skill in the art would be motivated to combine the teachings in order to provide trust domains for devices in a network ([paragraph 0001] in Zibuschka).

     Regarding claim 29, the combination of Knowles and Zibuschka teach the non-transitory machine readable medium, wherein the selection of the first list of devices by the particular device indicates that the first list of devices accurately identifies the devices in the group (Zibuschka: [paragraph 0070-0071, 0074] describes selection of sphere group of devices (e.g. a selection of the first list of devices) and the particular 
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Knowles to include selection of the first list of devices by the particular device indicates that the first list of devices accurately identifies the devices in the group as taught by Zibuschka. One ordinary skill in the art would be motivated to combine the teachings in order to provide trust domains for devices in a network ([paragraph 0001] in Zibuschka).

       Regarding claim 30, the combination of Knowles and Zibuschka teach the non-transitory machine readable medium, receiving the content item from the particular device (Zibuschka: [paragraph 0062] receiving promotion message (content item) from the particular owner device); 
    and transmitting the content item to each device in the first list of devices selected by the particular device as the list that accurately identifies the devices in the group ([paragraph 0070-0071, 0074] describes transmitting promotion messages (content items) each device in the sphere group of devices (e.g. the first list of devices) that was identified by the identity of the sphere group devices  (e.g. using a unique hardware identifier (e.g. accurately identifies) of the sphere group devices).
   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Knowles to include receiving the content item from the particular device and transmitting the content item to each device in the first list of devices selected by the particular device as the list 

     Regarding claim 31, this claim contains limitations found within that of claim 21 and the same rationale to rejection is used.

     Regarding claims 39-40, these claims contain limitations found within that of claims 29-30 and the same rationale to rejections are used.

     Regarding claim 41, this claim contains limitations found within that of claim 21 and the same rationale to rejection is used.

     Regarding claims 47-48, these claims contain limitations found within that of claims 29-30 and the same rationale to rejections are used.

6.     Claims 22-23, 25-27, 32-33, 35-37, 42-43 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Knowles et al. (US 2016/0150031 A1); in view of Zibuschka et al. (US 2018/0124029 A1); and further in view of Moffat et al. (US 2017/0054674 A1).
         Regarding claim 22, the combination of Knowles and Zibuschka teach the non-transitory machine readable medium, wherein the operations further comprise: storing each of the first and second lists of devices (Knowles: [paragraph 0029, 0036, 0052] 
     Knowles and Zibuschka fails to teach when a third device selects the first list of devices after examining the first and second lists of devices, receiving from the third device, a reference to the first list of devices as a list of devices that identifies the devices in the group; and storing the reference along with the lists of devices as an indication to the other devices of the group that the third device has identified the first list of devices as the group for the content item.
     However, Moffat teaches when a third device selects the first list of devices after examining the first and second lists of devices, receiving from the third device, a reference to the first list of devices as a list of devices that identifies the devices in the group (Moffat: [paragraph 0221-0222, 0236-0237] describes user C (third peer device) provides a user’s identifier i.e. device IP address, user’s ID (reference) to the first list of friends of computing devices of first user A) to the DSS Systems (synchronizing computers));
    and storing the reference along with the lists of devices as an indication to the other devices of the group that the third device has identified the first list of devices as the group for the content item (Moffat: [paragraph 0221-0222, 0236-0237] describes DSS Systems (synchronizing computers) stores the user’s identifier i.e. device IP address, user’s ID (reference) of any computing devices that third user C has identified as reference to list of all computing devices (peer devices)).


     Regarding claim 23, Knowles and Zibuschka fails to teach the non-transitory machine readable medium, wherein the operations code further comprise: for the first or second list of devices, receiving, from the first or second device, (1) a list identifier and (2) a signature of the list identifier that indicates that the first or second device has authenticated the list; and when a third device selects the first list of devices after examining the first and second lists of devices, receiving, from the third device, (1) the list identifier of the first list of devices and (2) a signature of this list identifier that has been generated by the third device.
       However, Moffat teaches the non-transitory machine readable medium, wherein the operations code further comprise: for the first or second list of devices, receiving, from the first or second device, (1) a list identifier and (2) a signature of the list identifier that indicates that the first or second device has authenticated the list; and when a third device selects the first list of devices after examining the first and second lists of 
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Knowles/ Zibuschka to include receiving from the first or second device (1) a list identifier and (2) a signature of the list identifier that indicates that the first or second device has authenticated the list and examining the first and second lists of devices, receiving, from the third device as taught by Moffat. One ordinary skill in the art would be motivated to combine the teachings in order to  help to identify, and to differentiate, one's self from other members ([paragraph 0012] in Moffat).

    Regarding claim 25, Knowles and Zibuschka fails to teach the non-transitory machine readable medium, wherein the operations code further comprise: receiving a third list of devices for the group from the first device along with a signature of a list identifier for the third list of devices; discarding a previously received signature of the first device with respect to the list identifier for the first list of devices; and storing the third list of devices along with the first device's signature so that other devices in the group are notified that the first device is now identifying the third list of devices as the list identifying the group.

     discarding a previously received signature of the first device with respect to the list identifier for the first list of devices; and storing the third list of devices along with the first device's signature so that other devices in the group are notified that the first device is now identifying the third list of devices as the list identifying the group (Moffat: [paragraph 0387-0390, 0409-0412] describes DSS systems (synchronizing computers) removed the user A prior key (signature) list and it does not verify the identity of user A computing device [paragraph 0387-0390, 0409-0412] describes DSS systems (synchronizing computers) removed the user A prior key (signature) list and it does not verify the identity of user A computing device by other computing devices in the group).
    Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Knowles/ Zibuschka to include receiving a third list of devices for the group from the first device along with a signature of a list identifier, discarding a previously received signature of the first device and storing the third list of devices as taught by Moffat. One ordinary skill in the art would be motivated to combine the teachings in order to provide the tools for 

    Regarding claim 26, the combination of Knowles, Zibuschka and Moffat teach the non-transitory machine readable medium, wherein each list of devices comprises a set of devices included in the group and a set of devices excluded from the group, the first list of devices identifies a fourth device in the set of included devices, and the third list of devices identifies the fourth device in the set of excluded devices (Moffat: [paragraph 0387-0390, 0409-0412] describes removing computing device of user D (forth peer device) and first list identifies user A, user B, user C and user D (first, second, third and fourth peer devices), second list identifies user A,  user C and user D (first, third and fourth peer devices), third list identifies user A, user B, user C (first, second and third peer devices).
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Knowles/ Zibuschka to include each list of devices comprises a set of devices included in the group and a set of devices excluded from the group as taught by Moffat. One ordinary skill in the art would be motivated to combine the teachings in order to provide information is exchanged by members of that social network through the electronic transmission ([paragraph 0004] in Moffat).

     Regarding claim 27, the combination of Knowles, Zibuschka and Moffat teach the non-transitory machine readable medium, wherein the operations further comprise: 
    Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Knowles/ Zibuschka to include receive references to the second or third list of devices from each device in the group and discard the first list of devices once no other device in the group refers to the first list of devices as taught by Moffat. One ordinary skill in the art would be motivated to combine the teachings in order to provide the tools for individuals, and/or groups, to establish their own social networks ([paragraph 0021] in Moffat).

     Regarding claims 32-33, these claims contain limitations found within that of claims 22-23 and the same rationale to rejections are used.

      Regarding claims 35-37, these claims contain limitations found within that of claims 25-27 and the same rationale to rejections are used.

      Regarding claims 42-43, these claims contain limitations found within that of claims 22-23 and the same rationale to rejections are used.

Regarding claims 45-46, these claims contain limitations found within that of claims 25-26 and the same rationale to rejections are used.

7.    Claims 24, 34 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Knowles et al. (US 2016/0150031 A1); in view of Zibuschka et al. (US 2018/0124029 A1); in view of Moffat et al. (US 2017/0054674 A1); and further in view of Arora et al. (US 2004/0064568 A1).
     Regarding Claim 24, Knowles, Zibuschka and Moffat fails to teach The non-transitory machine readable medium, wherein each list identifier of each list of devices is generated by computing a hash value of the identifiers of the devices in the list of devices.
       However, Arora teaches The non-transitory machine readable medium, wherein each list identifier of each list of devices is generated by computing a hash value of the identifiers of the devices in the list of devices ([paragraph 0069, 0086-0087] describes generating hash value from the identity information (e.g. one or more of a user name, peer name, password, certificate, etc.) to a member peer in the peer group).
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Knowles/ Zibuschka/Moffat to include each list identifier of each list of devices is generated by computing a hash value of the identifiers of the devices in the list of devices as taught by Arora. One ordinary skill in the art would be motivated to combine the teachings in order to identifier may be hashed and used to determine if the second peer is registered in the distributed index of presence information ([paragraph 0015] in Arora).

         Regarding claim 34, this claim contains limitations found within that of claim 24 and the same rationale to rejection is used.

           Regarding claim 44, this claim contains limitations found within that of claim 24 and the same rationale to rejection is used.

8.   Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Knowles et al. (US 2016/0150031 A1); in view of Zibuschka et al. (US 2018/0124029 A1); and further in view of Faridian et al. ( US 2013/0283175 A1).
        Regarding claim 28, Knowles and Zibuschka fails to teach the non-transitory machine readable medium, wherein no list of devices supplied by one device can be modified to add a device to the list of devices or to remove a device from the list of devices.
   However, Faridian teaches the non-transitory machine readable medium, wherein no list of devices supplied by one device can be modified to add a device to the list of devices or to remove a device from the list of devices (Faridian: [paragraph 0012-0013, 0057] describes when no list of peer devices exists in NMS systems (synchronizing computers) supplied by any peer device, and discovering any new peer device, identify any peers associated with the selected network devices, and add a new sync group including the identified peers to sync group storage.  Sync group creator may further automatically update any impacted sync groups upon receiving an indication from peer discovery module that a peer has been added or remove).


     Regarding claim 38, this claim contains limitations found within that of claim 28 and the same rationale to rejection is used.

Conclusion    
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459